               Case 1:19-cr-00563-WHP Document 24 Filed 05/20/20 Page 1 of 1




                                                       May 19, 2020

          BY ECF

          Honorable William H. Pauley III
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                Re:    United States v. Virgilio Acevedo De Los Santos,
                       19 Cr. 563 (WHP)

          Dear Judge Pauley:

                 I write with the consent of the government to request that the Court
          again adjourn Mr. Acevedo’s sentencing, now scheduled for June 10, in light
          of the ongoing coronavirus pandemic. Specifically, I request that sentencing
          be adjourned by approximately 45 days.

                                                       Sincerely,

                                                        /s/
Application granted. Sentencing adjourned to
                                                       Clay H. Kaminsky
August 5, 2020 at 10:30 a.m.                           Assistant Federal Defender
                                                       Federal Defenders of New York
                                                       (212) 417-8749




          May 20, 2020
